Broyles, C. J.,
dissenting. While I agree that the excerpt from the charge of the court, complained of, was inaccurate, I do not think it requires a new trial when considered in the light of the entire charge and the facts of the case. In my opinion the evidence, while circumstantial, was sufficient to exclude every reasonable hypothesis save that of the defendant’s guilt, and, as said by Bleckley, Chief Justice, in Cornwall v. State, 91 Ga. 277, 284 (18 S. E. 154), in passing upon a similar exception to the charge of the court, “why should a conviction which was undoubtedly right and proper in itself be set aside on a verbal criticism of the court’s charge?”